Citation Nr: 1447712	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-49 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The appellant had unverified active duty service from June 30, 2004 to June 9, 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center at the Winston-Salem, North Carolina Regional Office (RO).  Jurisdiction of the appellant's claims file currently resides with the Home Loan Guarantee Division at the Atlanta RO.  

In May 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  


FINDINGS OF FACT

1.  The appellant was reportedly enrolled as a cadet at the United States Naval Academy from June 30, 2004, to June 9, 2006.  

2.  The appellant did not complete a continuous period of active duty service of at least 24 months.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2002 & Supp. 2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Whereas here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  

Il. Analysis

An award of loan guaranty benefits is granted to those claimants who satisfy the basic entitlement criteria noted in 38 U.S.C.A. § 3702.  

In addition, eligibility for loan guaranty benefits is governed by time in service requirements enumerated at 38 U.S.C.A. § 5303A.  Any requirements for eligibility for benefits under this title (38 U.S.C.) or any other law administered by the Secretary that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, shall be exclusively as prescribed in this title.  See 38 U.S.C.A. § 5303A(a).  

Additionally, under 38 U.S.C.A. § 5303A(b)(1) it is noted that except as provided in 38 U.S.C.A. § 5303A(b)(3), a person described in 38 U.S.C.A. § 5303A(b)(2) who is discharged or released from a period of active duty before completing the shorter of-24 months of continuous active duty, or the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit under this title or any other law administered by the Secretary.  See 38 U.S.C.A. § 5303A(b)(1).  

Under 38 U.S.C.A. § 5303A(b)(2), it is noted that 38 U.S.C.A. § 5303A(b)(1) applies to any person who originally enlists in a regular component of the Armed Forces after September 7, 1980; and to any other person who enters on active duty after October 16, 1981, and has not previously completed a continuous period of active duty of at least 24 months or been discharged or released from active duty under 10 U.S.C.A. § 1171 (pertaining to early discharge of enlisted service members).  See 38 U.S.C.A. § 5303A(b)(2).  

Under section 38 U.S.C.A. § 5303A(b)(3), it is noted that 38 U.S.C.A. § 5303A(b)(1) does not apply to a person who is discharged or released from active duty under 10 U.S.C.A. § 1171 or 10 U.S.C.A. §1173 (pertaining to hardship discharge of enlisted service members); to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; to a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of 38 U.S.C.A. (pertaining to compensation for service-connected disability); to the provision of a benefit for or in connection with a service-connected disability, condition, or death; or to benefits under Chapter 19 of 38 U.S.C.A. (pertaining to insurance).  

Also under section 38 U.S.C.A. § 5303A(b)(3), it is noted that 38 U.S.C.A. § 5303A(b)(1) does not apply to benefits under Chapter 30 or Chapter 37 of 38 U.S.C.A. (pertaining to education benefits and loan guaranty benefits, respectively) if it is shown a discharge or release from active duty was for the convenience of the Government, as described in 38 U.S.C.A. § 3011(a)(1)(A)(ii)(II) and 38 U.S.C.A. § 3012(b)(1)(A)(iv); a discharge or release from active duty was for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of 38 U.S.C.A. § 3011(a)(1) and 38 U.S.C.A. § 3012(b)(1)(A)(ii); if there was an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of 38 U.S.C.A. § 3011(a)(1) and in 38 U.S.C.A. § 3012(b)(1)(A)(v); or if there was a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in 38 U.S.C.A. § 3011(a)(1)(A)(ii)(I); or to benefits under Chapter 43 of 38 U.S.C.A. (pertaining to post discharge employment and reemployment rights).  

In his May 2014 hearing, the appellant testified that he had been a cadet at the United States Naval Academy but had been disenrolled from the Academy after he failed a course of instruction.  As such, it would appear the appellant was disenrolled from the Academy due to poor academic performance and separated from military service.  He identified his period of enrollment as from June 30, 2004 to June 9, 2006.  See 38 C.F.R. § 3.6(b)(4) (2013) (providing that active duty includes service as a cadet at the United States Naval Academy).  The appellant has argued that he meets the 24-month time requirement for benefit eligibility purposes.  

The Winston-Salem VA Eligibility Center denied the appellant's claim for VA home loan guaranty benefits.  The Center indicated that the evidence showed that the appellant did not meet the minimum time requirement of continuous 24 months of active duty needed for the claimed benefit, as he had only served from June 30, 2004, to June 9, 2006.  The Board notes that there is very limited evidence associated with the appellant's claims file, and his Virtual VA electronic file and his VBMS file do not contain any evidence or records.  In a September 2010 statement of the case, the agency of original jurisdiction (AOJ) noted the following:

The evidence of record shows that you served in the United States Navy from [June 30, 2004] to [June 9, 2006].  Your discharge was characterized by the service as Honorable.  The Narrative Reason for Separation was shown as "Failure to Complete A Course Of Instruction."  

The Board accepts for purposes of the appellant's appeal that he was enrolled as a cadet at the United States Naval Academy from June 30, 2004, to June 9, 2006.  

With that said, after a review of all the evidence, the Board finds that the appellant had not completed a continuous period of active duty of at least 24 months at the time of his disenrollment from the United States Naval Academy and separation from active duty; therefore, he did not meet the time in service requirement of 38 U.S.C.A. § 5303A for the purposes of establishing basic eligibility for VA home loan guaranty benefits.  As noted above, the law regarding eligibility for VA home loan guaranty states that, in order to be eligible for home loan benefits, a claimant who enters active duty after October 16, 1981, must serve a minimum of 24 months of active duty, or the full period for which he or she enlisted.  Accepting that the appellant was enrolled at the United States Naval Academy on June 30, 2004, and was disenrolled/separated from active duty on June 9, 2006, the appellant's total active duty period was 23 months and 10 days (one year, 11 months, and 10 days) and not the required 24 months.  As found by the Home Loan Eligibility Center in Winston-Salem, the appellant served less than the 24 months of active duty required by 38 U.S.C.A § 5303A.  

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the appellant implied at his Board hearing that he was disenrolled from the United States Naval Academy and involuntarily separated from active duty at the convenience of the Government for the purpose of downsizing the number of cadets in his class.  As noted above, the time requirements of 38 U.S.C.A. § 5303A(b)(1) do not apply to benefits under Chapter 37 of 38 U.S.C.A. (pertaining to loan guaranty benefits) if it is shown, in particular, a discharge or release from active duty was for the convenience of the Government, as described in 38 U.S.C.A. § 3011(a)(1)(A)(ii)(II) and 38 U.S.C.A. § 3012(b)(1)(A)(iv), or that there was an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses of (A)(ii)(III) and (B)(ii)(III) of 38 U.S.C.A. § 3011(a)(1) and in 38 U.S.C.A. § 3012(b)(1)(A)(v).  

In the present case, other than speculating at his Board hearing as to the reasons for his disenrollment and ultimate separation from active duty, the appellant has not provided any evidence to support that he was disenrolled from the United States Naval Academy and separated from active duty as a result of any reduction in force or for any other "convenience of the Government."  The appellant's own testimony supports that it was poor academic performance and not a reduction in force that resulted in his disenrollment and separation from active duty.  Otherwise, the Board does not find that the remaining provisions of 38 U.S.C.A. § 5303A(b)(3) allow for an exception to the basic eligibility requirements under 38 U.S.C.A. § 5303A.  

Although sympathetic to appellant's claim, based on the above discussion of the evidence and application of the relevant law in this case, the Board finds that the legal criteria for eligibility for VA home loan guaranty benefits have not been met.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA home loan guaranty benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


